DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 8-10, 12-14, and 17-25 are pending.

Allowable Subject Matter
Claims 1-5, 8-10, 12-14, and 17-25 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination:
transmit, via the BSP, a message to the at least one AP, the message identifying the at least one target memory address, wherein the message is a startup inter-processor interrupt (SIPI) identifying the at least one target memory address of a wake-up buffer for the at least one AP, and the cross-reference circuitry is configured by the BSP to redirect a memory access request addressed to the at least one target memory address of the wake-up buffer to the at least one redirected memory address.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 4, filed 01/03/2022, with respect to U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 10, and 18 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        January 18, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187